Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,246,175 to Park et al.  This is a statutory double patenting rejection.

Claim 1, Park ‘175 discloses a method performed by a terminal in a communication system, the method comprising (see claim 1, col. 26, lines 66-67): 
receiving, from a base station, configuration information including an information element for a time-frequency region for a transmission cancelling (see claim 1, col. 27, lines 1-3); 
receiving, from the base station, control information associated with the information element for the time-frequency region for the transmission cancelling based on a specific radio network temporary identifier RNTI (see claim 1, col. 27, lines 4-8); and 
cancelling a physical uplink shared channel (PUSCH) transmission associated with the time-frequency region for the transmission cancelling based on the control information (see claim 1, col. 27, lines 9-12). 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is also rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1 of parent U.S. Patent No. 10,827,541 B2 to Park et al. (hereinafter as Park) in view of Zhao et al. (US Publication 2012/0140638 A1).  Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent.  Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application merely narrows the scope of the claim 1 of the Park Patent by adding element(s) that would have been obvious to one ordinary skill in the art. 
It has been held that addition and/or omission of a trivial element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.

Regarding claim 1, Park ‘541 discloses a method performed by a terminal in a wireless communication system, the method comprising:
receiving, from a base station, configuration information including an information element for a time-frequency region for a transmission cancelling (see claim 1, col. 28, lines 7-9, 11);
receiving, from the base station, control information associated with the information element for the time-frequency region for the transmission cancelling (see claim 1, col. 28, lines 10-13), and
cancelling a physical uplink shared channel (PUSCH) transmission associated with the time-frequency region for the transmission cancelling based on the control information (see claim 1, col. 28, lines 10-13).
Park ‘541 may not explicitly show receiving control information associated with the information element … “based on a specific radio network temporary identifier (RNTI).”
However, Zhao teaches receiving control information associated with the information element … “based on a specific radio network temporary identifier (RNTI)” (UE performs data reception or transmission on time-frequency resource according to scheduling messages in corresponding DCI of RNTI(s), see paragraph 0072, Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify claim 1 of Park to include receiving control information associated with the information element …“based on a specific radio network temporary identifier (RNTI)” as taught by Zhao so that it would use the RNTI to allow the UE to perform reception and transmission on time-frequency resource according to scheduling messages in corresponding DCI of RNTI(s) (see paragraph 0072, Fig. 7). 

Allowable Subject Matter
Claim 1 would be allowable if the non-statutory double patenting rejection of claim 1 as set forth above is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
The present application relates to a method performed by a terminal in a communication system, the method comprising:
“cancelling a transmission of physical uplink shared channel (PUSCH) associated with a time-frequency region indicated for the transmission cancelling based on the control information” in combination with other recited elements in claim 1.

The closest prior art, Hakola et al. (US Publication 2012/0129540 A1), teaches a UE receives resource allocations from eNB and the UE determines there is a collision between the cellular allocation message and the semi-persistent D2D allocation message.  The UE uses the determination to discontinue usage of the D2D bearer and giving precedence to the cellular bearer allocation. 
A second prior art, Damnjanovic et al. (US Publication 2010/00054203 A1), teaches a UE receives a first assignment for PUCCH resources for periodically sending control information such as CQI information.
A third prior art, Chae et al. (US Publication 2016/0337839 A1), teaches when a UE is connected to an eNB, the UE may determine a D2D Tx timing by applying a predetermined time offsetto the PUSCH such that D2D signal may not be transmitted for protection of the eNB-granted scheduling resource area against interference.
However, Hakola, Damnjanovic, and Chae, when either taken individually or in combination, fail to teach or make obvious the aforementioned claim features of the base claim 1 above.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471